 A TO Z PORTION MEATS, INC.A to Z Portion Meats, Inc. and Amalgamated Foodand Allied Workers, District Union 626, Amalga-mated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO. Case 8-CA-10106September 29, 1978DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERS JENKINS,PENELLO, AND TRUESDALEOn March 25, 1977, Administrative Law JudgeJoel A. Harmatz issued the attached Decision in thisproceeding. Thereafter, both Respondent and theCharging Party filed exceptions and both filed replybriefs.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, tomodify the remedy so that interest is to be computedin the manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977),2 and to adopt his recommend-ed Order.In passing, we note that our dissenting colleague ismistaken in his application of relevant legal principlesto the facts and circumstances surrounding Respon-dent's termination of employee William Hart. As ourcolleague recognizes, the fact that a plant is small willhelp sustain an inference of Employer knowledge ofunion organizing even in the absence of direct proofof such knowledge. See Wiese Plow Welding Co., Inc.,123 NLRB 616 (1959). Our colleague concludes, how-ever, that testimony that employees were circumspectin their union activity requires that we discount en-tirely the smallness of the plant as a factor in deter-mining whether the General Counsel has met his bur-den of showing a discriminatory discharge.Contrary to our colleague, and as we have had oc-casion to point out elsewhere,3 the fact that an em-ployee has taken pains to conceal his organizing ac-tivity from management may reduce, but does notnecessarily eliminate, the weight to be accorded thesmallness of the plant. Thus, in the instant case, thetiming of Hart's discharge, the pretextual nature of it,I Respondent and the Charging Party have excepted to certain credibilityfindings made by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an Administrative Law Judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard Dry WallProducts, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). Wehave carefully examined the record and find no basis for reversing his find-ings.2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).3 See C.S. C. Oil Company, a Division of Cook United, Inc., d/b/a OntarioGasoline & Car Wash, 228 NLRB 950, at fn. 2 (1977).and the fact that the Employer in committing anotherviolation 2 days after the discharge specifically linkedHart with the Union, support an inference that de-spite Hart's effort at secrecy, this Respondent, in fact,was aware of his union activity. Moreover, as the Ad-ministrative Law Judge pointed out, Respondent waswell aware of Hart's past membership in the Union.And, although reluctant to use this alone as a premisefor a finding that it was specifically the source of Re-spondent's knowledge of Hart's then current unionactivity, the Administrative Law Judge also noted tes-timony that Respondent observed a March 6 meetingbetween Hart and two union representatives.Finally, we also take issue with our colleague's sug-gestion that the Administrative Law Judge erred byrelying on Respondent's proffer of shifting and clearlypretextual reasons for discharging Hart as one of thefactors supporting an inference that Respondentknew of Hart's union activity and discharged him forthat reason. It is well settled that disbelief of the pre-textual reasons in circumstances such as are presenthere strongly indicates that the pretextual reasons areadvanced to mask unlawful conduct, and that the op-posite of the ostensible reasons may be inferred. SeeN.L.R.B. v. Walton Manufacturing Co., 369 U.S. 404,408 (1962).In sum, we are satisfied that the AdministrativeLaw Judge's Decision with respect to all the allega-tions of the complaint, including Hart's discharge, isgrounded on an accurate and correct assessment ofthe record evidence and relevant law.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, A to Z Portion Meats, Inc.,Findlay, Ohio, its officers, agents, successors, and as-signs, shall take the action set forth in the said recom-mended Order, except that the attached notice is sub-stituted for that of the Administrative Law Judge.MEMBER PENELLO, dissenting in part:I disagree with my colleagues' finding that em-ployee William Hart was discriminatorily dischargedand that a bargaining order should issue.In finding that employee William Hart was dis-charged because of his union activity, the majorityconcedes that there was no evidence of actual or di-rect knowledge of such union activity on the part ofRespondent. They conclude, however, that knowl-edge could be inferred from certain circumstances;the fact that it was a small plant with only 16 employ-ees in the unit, the suspicious timing of the discharge,238 NLRB No. 57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe fact that Hart was the employee primarily respon-sible for the Union, the hostility to organizationmanifested by Respondent's owner and manager,Robert Bender, after the discharge, and the "plainlyincredible testimony of Bender and Meat InspectorMorris" as to the alleged cause for Hart's discharge.I cannot accept the inferences of knowledge drawnby my colleagues. With respect to the application ofthe small-plant doctrine, it is uncontradicted thatHart solicited union cards only in employee homes,never told any employee the names of other card-signing employees, and instructed all the employeeshe solicited not to mention any union activity in theplant. There is no evidence that any union activity onthe part of any employee occurred in the plant or itsvicinity. The Board has repeatedly held that the smallsize of a respondent's employee complement does notjustify the inference that it has knowledge of its em-ployees' union activities, absent supporting evidencethat the union activities were carried on in such amanner or at times that made it likely that they werenoticed.4 The record in this case is clear that Hartmade a deliberate effort at concealment in carryingout his organizing activities and that no organizingactivity occurred in the plant. It is apparent that thisevidence of secrecy does not bear merely on theweight that is to be attached to the fact that the plantis small, but instead goes to the heart of the matter;i.e., whether an inference can be made in the firstplace. Thus, in the circumstances of this case, I findno logical basis for such an inference.Likewise, I cannot agree with the inference ofknowledge based in part on the "plainly incredibletestimony of Bender and Meat Inspector Morris." Itis incumbent upon the General Counsel to make ashowing of knowledge as part of his prima facie case.In my opinion he has failed to do so. By basing thefinding of knowledge on their disbelief of Respon-dent's evidence as to cause, the majority has improp-erly placed upon Respondent the burden of disprov-ing knowledge of Hart's union activity. I do not rejectthe credibility findings against Morris and Bender asto the reason for Hart's discharge. While I recognizethat there may be situations where inferences of dis-criminatory intent may be made from disbelief of apretextual reason for discharge, I do not believe thatan inference of knowledge should be made from thedisbelief of Respondent's stated reason for Hart's dis-charge. Respondent may have advanced a pretextualreason in order to defend against an unfair laborpractice charge, but this does not necessarily establish4 Mantac Corporation and Tackett & Manning Coal Corporation, 231NLRB 858 (1977); Friendly Markets, Inc., 224 NLRB 967, 969 (1976); BigThree Industries, 192 NLRB 370, 374 (1971); Saxon Paint Stores, Inc., et al.,160 NLRB 1757, 1758 (1966); Hadley Manufacturing Corporation, 108NLRB 1641 (1954).knowledge of Hart's union activity at the time of hisdischarge. Respondent could have discharged Hartfor any number of reasons, including his union ac-tivity, but in light of the evidence that the organizingcampaign was conducted under a cloak of secrecy, Iwould require more substantial proof of knowledge ofHart's union activity in order to find the alleged vio-lation of Section 8(a)(l) and (3) of the Act by Hart'sdischarge. Absent such violation, the issuance of abargaining order to remedy it is also improper.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties were afforded theopportunity to present evidence, it has been foundthat we have violated the National Labor RelationsAct and we have been ordered to post this notice andto carry out its terms.The National Labor Relations Act gives you, asemployees, certain rights, including the right:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a represent-ative of your own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE 'ILL NOT interrogate our employees con-cerning their union activity.WE WILL NOT threaten employees with repri-sals in the event that they engage in union ac-tivity.WE WILL NOT discourage membership inAmalgamated Food and Allied Workers, Dis-trict Union 626, Amalgamated Meat Cutters &Butcher Workmen of North America, AFL-CIO, or any other labor organization, by dis-charging employees, or in any other manner dis-criminating against them because they engage inactivity on behalf of a union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.WE WILL give William Hart his former job or,if such position no longer exists, a substantiallyequivalent position, without loss of seniority orany other rights and privileges, and make himwhole, with interest, for any loss of pay he mayhave suffered as a result of our discriminationagainst him. A TO Z PORTION MEATS, INC.WE WILL, upon request, recognize and bargaincollectively with Amalgamated Food and AlliedWorkers, District Union 626, AmalgamatedMeat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO, as the exclusive statutorybargaining representative of employees in the ap-propriate collective-bargaining unit set forth be-low, and embody any understanding reachedinto a signed agreement. The appropriate collec-tive-bargaining unit is:All production and maintenance employeesemployed at Respondent's Bluffton, Ohio,plant, but excluding all truckdrivers, part-timehigh school employees, office clerical employ-ees, and professional employees, guards, andsupervisors as defined in the Act.A TO Z PORTION MEATS, INC.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: This pro-ceeding was heard in Findlay, Ohio, on October 6 and 7,1976, upon a charge filed on May 11, 1976, and a complaintissued on June 25, 1976, alleging that the Respondent, A toZ Portion Meats, Inc.,, independently violated Section8(a)(1) of the Act by coercively interrogating employeesconcerning union activity, and by threatening employeeswith reprisals because of their union activity. The com-plaint further alleges that Respondent violated Section8(a)(3) and (1) of the Act by terminating and denying rein-statement to William Hart and Philip Shulaw because oftheir union activity. Finally, the complaint alleges that Re-spondent violated Section 8(a)(5) and (1) of the Act underauthority of N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S.575 (1969), and The Trading Port, 219 NLRB 298 (1975), byrefusing to recognize and bargain with the Union as themajority representative of employees in the appropriateunit. In its duly filed answer, Respondent denied that anyunfair labor practices were committed. After the close ofthe hearing, briefs were filed on behalf of the GeneralCounsel, the Charging Party, and the Respondent.Upon the entire record in this proceeding,2 including di-Name appears as corrected at the hearing.2 After close of the hearing, Respondent filed a motion to correct the offi-cial transcript. The Charging Party and the General Counsel oppose saidmotion insofar as it relates to the reported version of the testimony of Wil-liam Garrett, a witness for the General Counsel. Neither the General Coun-sel, who in all probability has retained the pretrial affidavit of Garrett whichwas utilized in the course of the hearing, nor the Charging Party, in supportof their opposition, avers or affirmatively states that their independent recol-lection confirms that the testimony of Garrett was actually as it appears inthe official transcript, nor do they point to objective extrarecord sourcessubstantiating their respective oppositions. From personal notes taken in thecourse of the hearing by the undersigned and from recollection, I am con-vinced that Garrett did not, in his testimony, relate that Robert Benderalluded to a possible closure of the plant. Although I do not agree with thefull scope of Respondent's motion to amend Garrett's testimony, the modifi-cation set forth below is consistent with my own recall and notes, and repre-sents the extent to which Respondent's motion is granted.In addition to the foregoing, additional undisputed errors in the transcripthave been noted and corrected.rect observation of the witnesses while testifying and theirdemeanor, and upon consideration of the post-hearingbriefs, I hereby make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERThe Respondent is an Ohio corporation, with a plant inBluffton, Ohio, from which it engages in the cutting, pro-cessing and packaging of meat for resale to various com-mercial users. Annually, in the course and conduct of saidoperations, Respondent receives products valued in excessof $50,000 directly from points outside the State of Ohio.The complaint alleges, the answer admits, and I find thatRespondent is now, and has been at all times materialherein, an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatAmalgamated Food and Allied Workers, District Union626, Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, is now, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThis case arises from an initial union organization cam-paign, which, according to the General Counsel, was im-peded by various unfair labor practices on the part of Re-spondent, including violations of Section 8(a)(1), and actsof discrimination proscribed by Section 8(a)(3). It isclaimed by the General Counsel that the alleged unfair la-bor practices, particularly the discharge of William Hartand the layoff of Philip Shulaw, were sufficient to prevent afair election, and he therefore urges that, in view of theUnion's majority status in the appropriate unit, Respon-dent's refusal to recognize the Union, upon request, vio-lated Section 8(a)(5) of the Act. By way of defense, Respon-dent raises a variety of factual and legal issues, which,insofar as material, are treated in the course of the decisionto follow.B BackgroundRespondent operates a single plant located in Bluffton,Ohio, from which it engages in preparing, cutting, andpackaging various types of meats into portion sizes for re-sale to restaurants, motels, schools, colleges and other insti-tutions. Respondent employs 16 production and mainte-nance workers. There is no history of collective bargainingat the plant.In early March 1976,3several of Respondent's employees3 All dates refer to 1976, unless otherwise indicated. DECISIONS OF NATIONAL LABOR RELATIONS BOARDbegan to discuss the possibility of obtaining union represen-tation. William Hart was the employee who made the ini-tial contact with the Union. He was primarily responsiblefor the distribution of union authorization cards among em-ployees, and the transmittal of fully executed cards to theUnion. Of approximately 16 employees in the agreed uponunit, prior to the discharge of Hart on March 16, 1976, 9employees executed valid, unambiguous authorizationcards designating the Union as their representative for pur-poses of collective bargaining.The independent 8(a)(l) allegations in the complaint reston incidents which occurred after the discharge of Hart,and, in my opinion, consistent with the observation appear-ing in Respondent's brief, the propriety of a refusal to bar-gain finding in this case turns critically upon the 8(a)(3)allegations concerning Hart, and those allegations basedupon the April 6 layoff of Philip Shulaw, who was alsoinvolved in early efforts to bring the Union into the plant.C. Concluding FindingsI. Interference, restraint, and coercionThe allegations that Respondent violated Section 8(a)(l)of the Act are based in their entirety upon statements im-puted by the General Counsel's witnesses to Robert Bender,who owns and directly manages every phase of the opera-tion. It is alleged that Bender unlawfully questioned em-ployees concerning their union activities and threatened re-prisals. The allegations stand on two separate incidents,both occurring after the discharge of William Hart.William Garrett and Philip Shulaw testified to one suchincident, placing it on March 22, at Respondent's loadingdock; they, and a third employee, Paul Bender, were at ascale on the dock, waiting to weigh ground beef. Benderapproached the men, stating, "if you guys don't get youasses movin' around here you are gonna find yourself outthe door and there ain't no ... damn union gonna protectyou."4 Shulaw and Garrett both agreed that at the time thatBob Bender approached them, they were not actually work-ing, and that they were involved in a conversation withPaul Bender. Both understood that Bender's remarks wereprovoked by his observation of his workers idling duringworking time. Under the circumstances, even disregardingthe subjective understandings of the employees, nothing im-proper inures from such remarks. True, his reference tounion activity was derogatory and reflective of an animustoward employee organizational efforts, but nothing in theAct brands with illegality such expressions of disapproval,when free of promise of benefit or implied or direct threatof reprisal for protected activity. Here, the hostile referenceto the Union evident in Bender's comments was not thefocal point of any threat. His remarks cannot fairly be con-strued as a threat of reprisal for union activity, or one cal-culated to discourage employees from engaging in such ac-I Shulaw testified that this "was all that he heard Bender state on thatoccasion." Garrett also testified that Bender made a statement to the effectthat the men would have to start putting out now that they were in theUnion, and also went on to state that no union would get in. Between Gar-rett and Shulaw, 1 regarded Shulaw as possessed of a keener capacity forrecollection, and consider his version of what was said by Bender on thatoccasion as the more credible.tivity. Instead, from all appearances on this record, thethreatening aspects of this exchange were confined to nomore than an effort to induce employees to perform dili-gently, to work within the preexisting scope of their em-ployment. Accordingly, I find that Respondent did not vio-late Section 8(a)(1) of the Act in the course of this incident.Shulaw also testified that at the start of his work shift, onMarch 18, Robert Bender had a conversation with him, inwhich he asked "how many secret meetings we held." Dur-ing that conversation, Bender explained that he did not fireHart because of the Union, indicating instead that he firedhim because "he couldn't get out production." Finally, ac-cording to Shulaw, Bender then stated "if you guys aregonna get a union in here all you guys are gonna do is cutyour own throats." Shulaw's testimony in this respect stooduncontradicted and is credited. Considering his account inthe light of the discharge of the principal employee protago-nist of the Union just 2 days earlier, I find that Bender'sremarks on that occasion included coercive interrogation,and also an implied threat of reprisal. Accordingly, in thisrespect, I find that Respondent independently violated Sec-tion 8(a)(1) of the Act.2. The alleged discriminationa. The discharge of William HartHart was first employed by Respondent in 1973, but vol-untarily terminated in February 1974, in order to return toa former position from which he had been furloughed, inthe meat department of a local A & P store. Later, he wasagain laid off by A & P and rehired by Respondent on May20, 1975. During Hart's employment at A & P, he was amember of the Charging Union. Bender concedes that atthe time he hired Hart, he knew of Hart's past membershipin the Union.As indicated, Hart was the principal employee organizerduring the initial stages of the organization campaign whichopened only 10 days prior to his discharge. He contactedthe Union and arranged to meet with union representativeson March 6. That meeting began at Engle's, a local restau-rant proximate to Respondent's plant, but later shifted tothe home of Hart.' Hart signed a card, and successfullysolicited signatures from at least 7 other employees. Hart, inaddition to soliciting signatures, obtained other signedcards from a fellow employee, and forwarded them to theUnion on March 16.6That same day, March 16, Bender terminated Hart at theclose of work. According to Hart, Bender, in effecting theIn an effort to establish that Respondent, prior to the discharge, wasaware of Hart's role in the instant campaign, the Charging Party and Gen-eral Counsel cite testimony concerning Bender's presence in Engle's restau-rant when Hart and Shulaw met with two representatives of the Union ofMarch 6. Although, as shall be seen infra, an inference that Bender wasmindful of Hart's role in the union campaign is warranted on the total cir-cumstances, the evidence concerning the March 6 incident is too scant toestablish that this, specifically, was the source of that knowledge. Thus, itseems improbable that Bender would have known that the strangers withHart and Shulaw on that occasion were union representatives, nor does itappear that anything transpired on that occasion which would have sug-gested to Bender that this was the case, or aroused a suspicion to that effect.6 Three additional cards, executed by part-time students, were obtained,apparently, by employee William Garrett, who turned those cards over toWilliam Hart. A TO Z PORTION MEATS, INC.discharge, simply stated: "I hate to say this, but.., you arejust not working out according to my plans and we mightjust as well part company."Respondent defends on grounds that Hart refused towear a hat or headcovering in conformity with regulationsof the State Department of Agriculture, and was terminatedthe day after Bender received an ultimatum from a stateinspector concerning this noncompliance with health stan-dards. Respondent further asserts that as the GeneralCounsel has failed to establish that Bender, prior to thedischarge, knew of any union activity, or Hart's involve-ment therein, no finding of unlawful motivation is war-ranted.It is true that, as Respondent asserts, the record containsno direct evidence that Bender was aware of any unionactivity whatever at the time he terminated Hart. Nonethe-less, on the totality of the record in this proceeding, partic-ularly the contrived nature of the reasons assigned by theRespondent for the termination, the absence of such evi-dence is not deemed fatal to the 8(a)(3) allegation involvedhere.Thus, it is noted that Respondent's business operation isclosely regulated by the Division of Meat Inspection of theOhio Department of Agriculture. This state agency enforcesand supervises a comprehensive meat inspection, sanitationprogram for intrastate slaughter houses and meat proces-sors which, by federal law, must conform to the standardsrequired by the United States Department of Agriculturefor interstate meat processors. Among the standards en-forced by the State are requirements for personal hygienewhich, inter alia, require that:All persons working where exposed product is handledmust wear a suitable headcovering so as to preventhair from falling into the product.An attempt to intensify enforcement of the headcoverrequirement was apparently made by the Division of MeatInspection in January 1975 through issuance of a circular,which was distributed to all meat inspectors and regulatedplants, clarifying the headcovering requirement in state in-spected establishments.The offense upon which Respondent allegedly acted, atleast considering the regulations applicable to Respondent'soperations on their face, involves admitted conduct by thedischargee. For Hart, whose hair had always been closelycropped at a length of about a half inch, had gone hatlessfrequently while at work since the fall of 1975. However, inview of the continuing nature of Hart's conduct in this re-gard, the question immediately arises as to why strong cor-rective action was not taken until shortly after Hart becameinvolved in union activity. Respondent seeks to put the tim-ing of the discharge to coincidence and to disassociate itfrom any union activity. This effort turns on the testimonyof Bender and George Morris, an inspector for the OhioState Department of Agriculture, testimony which was un-believable to a degree, enforcing convincingly, rather thanallaying, the charge that Hart was discharged in reprisal forhis union activity.Morris, at times material, had been employed as a meatinspector by the State for some 22 years. Between February2 and, according to his testimony, March 15, the day beforethe Hart discharge, A to Z was the sole plant under hisauthority. During that period, he was on the premises ofRespondent's plant 8 hours a day, 3 days a week. He testi-fied that throughout his tenure at that plant, the problem ofHart going hatless was chronic and continuous, and that inFebruary he told Hart to cover his head on at least 5 to 10occasions.7 He further testified that these efforts provedfruitless; although each time Hart would put on a hat, whenMorris returned, he would again find Hart hatless. His ef-forts to correct Hart included appeals to Hart's fellow em-ployees, uging them to get Hart to put on a hat.' Morrisalso claims that he spoke on a number of occasions withBender concerning Hart's persistent noncompliance withthe headcovering rule.9 Finally, according to Morris, onMarch 15, his last day of work at the plant, he spoke toBender telling Bender to get a hat on Hart "or else,"'0 goingon to state, ". ..we can't keep a hat on Bill Hart, I've triedto ask for help, this is it, I'm done!" Bender then saidI'll have it corrected."Morris was a thoroughly unconvincing witness. From hisdemeanor, he struck me as heavily biased, being far tooquick to make Hart the primary focal point of all noncom-pliances with state regulations in the plant. His testimonywas internally inconsistent, evasive, and, indeed, his exag-gerated effort to create an aura of seriousness concerningHart's hatlessness, was at odds with his own account of hisactions in connection therewith. In this latter respect, it isfirst noted that it would seem that an inspector with 22years' experience would assure that any threat of contani-nation detected by him would be corrected. Despite his as-sertions that Hart's bare head posed a serious threat of con-tamination, his own testimony confesses to a failure toassure that any arguable risk to the public was removed,when his responsibility at Respondent's plant ended. ForMorris did nothing to follow up the vague "or else" threat.Indeed, after his responsibility ended at A to Z, he had nodiscussions with Bender and did not know that Hart hadbeen terminated. Further, Morris was replaced by anotherinspector, Don Hone, and Morris admits that he neitherinformed Hone of his March 15 conversation with Bender,nor told Hone of Hart's hat problem.When Morris was questioned as to how his replacementwould have knowledge of this continuing problem, Morrisalluded to "reports." This reference reminds of another seri-ous flaw in Morris' testimony.Thus, Samuel Waltz, chief of the Division of Meat In-spection, Ohio Department of Agriculture, a witness calledby the Respondent, testified that the inspectors file writtenreports which are included in the employer's file maintainedat Agriculture headquarters in Reynoldsburg, Ohio. TheseThe policy of the Ohio Department of Agriculture precludes an inspectorfrom involving himself in the labor relations of a regulated employer.I It is noted in this connection that both Shulaw and employee NormanLamb confirmed that in February, Morris asked them to get Hart to wear ahat.I This aspect of Morris' testimony was a byproduct of prejudicially leadingquestions. Bender does not corroborate Morris in this respect. To the con-trary, it is the sense of Bender's testimony that he discharged Hart after thefirst serious warning made by Morris.0 Under state regulations, inspectors possess discretionary authority toclose a plant, to take a piece of equipment out of operation, or to condemnmeat, in circumstances where the possibility of contamination exists. Bendertestified that the quoted expression by Morris was taken as a direct threatthat enforcement action might be taken by the inspector, if Hart persisted inhis refusal to wear a hat. DECISIONS OF NATIONAL LABOR RELATIONS BOARDreports include what is referred to as "a special daily re-port"" that is completed by an inspector to notify manage-ment of noncompliances on specific dates. In addition, theinvestigators are required, on a monthly basis, to prepare adocument entitled "Plant Inspection Report." Waltz con-ceded that if an inspector detected a persistent, uncorrectedviolation, and felt strongly about it, this infraction shouldappear in writing in the plant inspection report.Plant inspection reports completed by George Morris,dated February 3 and March 1, though citing a number ofdiscrepancies, contain no suggestion that hatlessness, or anysanitation problem evolving from personnel, clothing, orpersonnel equipment existed in the plant during his assign-ment to that location.2 This is true despite Morris' testi-mony that during the period February through March, A toZ was in complete compliance with Federal standards ex-cept for the hat problem and a problem concerning smok-ing in production areas.Morris, when confronted with the above, embarked uponan incredulous attempt to explain away his neglect of thisallegedly "serious" problem in completing his reports.Thus, he testified that hatlessness was not reportable on thisform, but was to be reported on the MI-19.4 His steadfastassertion that, unlike other infractions, reporting hat viola-tions on the plant inspection report would be inappropriate,made no sense at all; and, coupled with other aspects of histestimony, suggested to the undersigned that Morris, forsome reason, was willing to go to great lengths to supportthe interest of the Respondent in this proceeding. In anyevent, though Morris conceded that reporting proceduresare necessary in order that superiors be mindful of compli-ance activities of inspectors in the plants, he neither com-pleted an MI-19 with respect to the hat problem, nor sub-mitted in writing any information to superiors which wouldenable this continuing and allegedly serious violation to beon record in the A to Z file.Concern as to whether Morris, in fact, ever directly or byimplication, threatened that compliance action might inurefrom Hart's hatlessness is heightened by the unbelievabletestimony of Bender relative to the events surrounding thisdischarge. Bender claims that after his March 15 meetingwith Morris, he immediately took a paper hat from theplant office marking Hart's name on it with a black pencil,and carried it to the latter's work place.5 According toBender, he told Hart that the inspectors were on him and"1 This report is formally designated the "MI-19." Although Waltz indi-cated that such a report is only used by an inspector when he cannot com-municate with management, his testimony in this respect did not seem toconform with ordinary logic and essentials of a sensible communication sys-tem enabling monitoring of the compliance history of a plant and activitiesof local inspectors. Later Waltz departed from the intimation that the MI- 19is simply a written alternative to oral communication, and went on to testifythat this form must be utilized when inspectors take compliance action.12 The "Plant Inspection Reports" completed by Morris are in evidence asG.C. Exhs. 9 and 10. The portion of each document relevant to personnel issection III, Sanitation, subsection A(3). See G.C. Exh. 12, entitled "Estab-lishment Review and Evaluation Report," which provides the key to defini-tion of the various sections contained on the "'Plant Inspection Report."13 From my understanding of the evidence, the State is required to observeFederal standards, and there is no indication on the record that the formermaintained requirements more stringent than the latter.'4 Compare the plant inspection report completed by Don Hone, datedSeptember I, 1975, which contained a specific reference to the hat problem.15 Hart credibly denied that this incident occurred on the day before hisdischarge.that he had to wear a hat. Bender claims that Hart put thehat on, but that later that afternoon, Bender again observedHart hatless. Bender claims that he made no decision atthat point, but decided to hold the matter over until thenext day. Bender asserts that by the end of the shift on thenext day, he decided to discharge Hart. In dischargingHart, Bender admits that he simply told him ". ..Bill,you're not working out we're gonna have to let you go." Atthe hearing Bender clarified the reason for his action, asfollows:We tried from the time he started to work for us to theday he was told I had to let him go to get the man towear a hat. He would not consistently comply with therules and the inspectors told me that I had to do some-thing for else]. I figured the best way to solve the situ-ation was to let the man go.Bender's attempt to disassociate Hart's discharge fromhis role in the union organization effort did not have a ringof truth. It was the sense of Bender's testimony that hesought strictly to honor the rules laid down by the inspec-tors, and that he knew that he risked being written up forserious violations. He claims that he attempted to correctHart, with respect to the hat infractions, "from the day hewas hired until the day before he was let go." Yet, Benderconcedes that he never warned Hart that failure to wear ahat could lead to his discharge. His story portrays Hart as ahabitual perpetrator of serious infractions of regulations,upon which Respondent's continued operation was condi-tioned and despite various efforts from a number of sourcesto correct his problem, Hart persisted in his refusal to weara hat. Hart did not impress me as prone to such contuma-cious behavior. Instead, it was my definite impression thatwhile Hart may have been told to wear a hat by Morris andfellow employees, these directives were addressed to him ina form urging technical compliance with a regulation,which in his case, involved a minor infraction, posing littleif any threat to the contamination of Respondent's product,and which more often than not, had been condoned byRespondent and state inspectors in the past. It will be re-called that Hart, at times material, wore his hair in a closelycropped crew cut, and accordingly the risk of contamina-tion though possibly present, was less than would be thecase of employees who wore their hair at normal lengths orlonger. This is the only rational explanation for Morris' fail-ure to take effective corrective action in connection with arepetitive violation, to write up the Respondent with respectto it, to include any written notification to his superiorsconcerning this history of noncompliance, or to communi-cate with this successor, Don Hone, concerning his inabilityto correct a noncompliance which had continued over a 6-week period. My conclusions in this respect also derive sup-port from Bender's failure to invoke his managerial pre-rogatives at an earlier date, rather than continue to riskcitation for a continuing violation of which he had to havehad direct knowledge.Also enforcing the General Counsel's claim of discrimi-nation are the varied explanations given by Bender as to thereason for the discharge. Thus, Bender simply informedHart, at the time of discharge, that Hart was not workingout. This general reference seemed at odds with the specific,clear cut reason advanced for the discharge by Bender at A TO Z PORTION MEATS, INC.the hearing; and, indeed, conflicted with other undisputedevidence suggesting that his action was based upon otherconsiderations. Thus, Bender did not deny that in a conver-sation with Philip Shulaw only 2 days after the discharge,he informed Shulaw "I didn't fire Bill Hart because of theUnion, I fired him because he couldn't get out production."Bender's account of the reason for the discharge given atthe hearing also fails to conform to statements appearing inhis sworn, pretrial affidavit, in which he described the dis-charge as prompted on three different grounds.In the circumstances, the absence of direct knowledge ofunion activity is not fatal to the General Counsel's case.The unit in which the organization drive was conductedconsisted of only about 16 employees, and involved here isthe suspiciously timed discharge of the enployee primarilyresponsible for contacting the Union and persuading otheremployees to support this cause. These considerations, to-gether with the hostility toward employee organizationmanifested by Bender after the discharge, and most impor-tantly, the plainly incredible testimony of Bender and meatinspector Morris, which, in my opinion, involved a deliber-ate attempt to enshroud the discharge with an aura of legiti-macy, warrant the conclusion that Respondent terminatedHart on March 16 because of his known, or suspected,union activity.6 Accordingly, I find that Respondent vio-lated Section 8(a)(3) and (1) of the Act in this respect.b. The layoff of Philip ShulawThe allegations pertaining to the layoff of Shulaw restupon proof considerations entirely different from those pre-sented in the case of Hart. He was far less active in theorganization effort, with his union activity limited to thesigning of a card and attendance at the initial meeting,when Hart first met union representatives on March 6 atEngle's Restaurant.It appears that Shulaw had been employed by Respon-dent during two distinct time frames. He was first hired inJune 1974 and continued to work until December 19, 1975,when, for personal reasons, he quit Respondent's employ,to move to a different section of the country. In January1976, he returned to the area and was rehired by the Re-spondent.On April 3, according to Shulaw, Bender informed himthat he would be laid off, explaining that when he rehiredShulaw he had intended to expand, but that business condi-tions precluded him from doing so, and therefore Shulawwould be terminated.7Unlike the case of Hart, the testimony of Bender con-cerning this layoff is logically consistent, and conforms withthe probabilities and other facts which I have no cause toquestion. Thus, according to Bender, he rehired Shulaw toteach him to operate the meat grinder. At the time, Respon-dent already employed a grinder operator, but Bender an-ticipated an expansion of production which would justifyemployment of a second operator. During the early spring,according to Bender, a large hamburger chain, named16 It will be recalled that at the time of hire, Bender knew of Hart's pastunion affiliations. It is entirely possible that Bender had learned generally ofunion activity and deduced that Hart may have been at the bottom of it.'7 Based upon a composite of the testimony of Shulaw and Bender."Clancy's" transferred its business to another firm, andwith the loss of this customer, and facing a seasonal down-turn in business,' Shulaw became dispensable.9Shulaw does not deny that he was the most junior of allproduction workers, and Bender's testimony that no pro-duction workers were hired until his recall in Septemberstands uncontradicted. Furthermore, Shulaw admits to thepossibility that during the period preceding the layoff, hemight have mentioned to Paul Bender, the other grinderoperator, that things were slow. In final confirmation of hisdispensability, Shulaw admits that prior to the layoffBender offered him an opportunity to transfer from produc-tion work to driving a truck.0Despite my disbelief of Bender with respect to the Hartmatter, his testimony as to the legitimate economic reasonssupporting the layoff of Shulaw was persuasive. Shulaw'sown testimony confirms a downturn in work available tohim and also reflects Bender's effort to retain him in someother capacity.'In conclusion, being satisfied that Respondent sufferedthe loss of a principal customer, at a time when it was fac-ing a seasonal downturn in business, I find that the produc-tion job held by Shulaw became dispensable at the time ofhis layoff. As Shulaw was the most junior of the productionworkers, was not replaced, and was laid off only after herejected an offer of an alternative job, I find that the recordpreponderates against a finding that his termination waspredicated upon considerations proscribed by Section8(a)(3) and (1) of the Act. Accordingly, I shall dismiss theallegation to this effect.3. The refusal to bargaina. The appropriate unitThe complaint alleges, at the hearing Respondentamended its answer to admit, and I find that the followingemployees of Respondent constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees employedat Respondent's Bluffton, Ohio plant, excluding alltruckdrivers, part-time high school employees, office18 Respondent provides portioned meats to a number of educational insti-tutions which function on a limited basis, if at all, during the summermonths. Bender's testimony in this respect seemed perfectly plausible, as didhis testimony that such institutions, in anticipation of reduced consumption,curtailed new orders in the late spring to allow exhaustion of existing inven-tories.'1 Following the layoff, Shulaw was offered recall in September after busi-ness picked up. The General Counsel contends that the offer of recall did nottechnically conform with legal requirements relative to unconditional offersof reinstatement. In the view I take of the case, this issue need not be re-solved.2 After a trial period in which Shulaw worked on the truck for severaldays, he decided for personal reasons to refuse that job.2I There was some question as to whether Bender could have offered Shu-law cleanup work, rather than lay him off. As I understand Respondent'spractice, this type of work is normally performed by high school students,hired by the Respondent as part of a distributive education program. Beingmindful of the effort made by Bender to obtain an alternative position forShulaw prior to laying him off, I cannot fault Respondent simply because itdid not make Shulaw an offer which the latter might well have considereddemeaning. DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical employees, and professional employees, guardsand supervisors as defined in the Act.b. The Union's majorityAt the hearing, the parties stipulated that the appropriateunit, excluding discriminatee Hart, consisted of 15 employ-ees. As I have found that Hart was discriminatorily termi-nated in violation of Section 8(a)(3) and (I) of the Act, hetoo must be counted as within the appropriate unit. Fromthe record it appears that as of March 15, valid, signedauthorization cards had been executed by 9 of the 16 unitemployees on Respondent's payroll at that time. Accord-ingly, I find that as of March 15, 1976, and at all timesmaterial thereafter, the majority of the employees of Re-spondent in the appropriate bargaining unit had designatedand selected the Union as their representative for the pur-poses of collective bargaining.c. The Union's demandSome controversy exists as to whether the Union everrequested recognition and bargaining. The dispute centersupon a representation petition filed on behalf of the Union(G.C.Exh. 4) by Ted Iorio, attorney for the Union, in Case8-RC-10354. Item 7(a) of the petition indicates in script,that "no request" for recognition was made by the bargain-ing representative. Despite this discrepancy, and the ab-sence of any explanation on the record therefor,"2 I find onthe testimony that a proper demand for recognition wasmade in a telephone conversation between Iorio andBender on March 17, 1976. According to Iorio's creditedtestimony, in the course of that conversation, in addition toprotesting the discharge of Hart, he identified himself toBender as the attorney for the Union; and advised Benderthat a majority of the employees were signed up; and thatthe Union wanted recognition." Bender, though confessingto a hazy recollection of what was said, admitted that Ioriosuggested that he contact an attorney, after discussing "thecards," and after Iorio expressed a desire to have a confer-ence with Bender. I credit Iorio, and find that on March 17the Union made an effective demand for recognition.244. Conclusions as to the 8(a)(5) issueIn N.L.R.B. v. Gissel Packing Co., Inc., et al., 395 U.S.575, 614 (1969), the Supreme Court authorized the Board to22 Through misunderstanding by me, lorio, in the course of his examina-tion, might well have been precluded from explaining this matter.231 see no inconsistency between lorio's testimony and the fact that amailgram which had been sent to the Respondent on March 16 to protest thedischarge of Hart failed to contain formal language requesting recognition orbargaining.24 Were I to have found that no effective demand was made, such a resultwould have no effect upon the appropriateness of a bargaining Order herein.For, as the Board stated in Beasley Energy, Inc., d/bla Peaker Run CoalCompany, Ohio Division #1, 228 NLRB 93, 94 (1977): ". .. whether anemployer's misconduct is so serious as to preclude the holding of a fairelection is not affected by the presence or absence of a bargaining demand,[and] we do not find the existence of such a demand to be determinative as tothe nature or extent of the remedial bargaining order which should begranted." Thus, under controlling precedent despite the absence of a de-mand, if other preconditions for a bargaining Order exist, such a remedy willissue under Sec. 8(a)(l), rather than Sec. 8(a)(5) of the Act. See BeasleyEnergy, Inc., supra.issue a bargaining order in certain factual contexts, includ-ing those meeting the test set forth below:If the Board finds that the possibility of erasing theeffects of past practices and of insuring a fair election(or a fair rerun) by the use of traditional remedies ...once expressed through cards, would, on balance, bebetter protected by a bargaining order, then such anorder should issue.In my opinion, the discriminatory discharge of WilliamHart (the initial union contact and the solicitor of the bulkof signed union authorization cards), was sufficient to justi-fy an 8(a)(5) finding and an appropriate remedy for thatviolation pursuant to the Board's policy expressed in TheTrading Port, 219 NLRB 298 (1975). The unlawful dis-charge of Hart occurred under circumstances in which em-ployees would likely deduce that such action was a reprisalfor Hart's role in bringing the Union into the plant. Thelingering chill among Respondent's remaining employees,particularly in the face of the unlawful threat that employ-ees would cut their own throats by bringing the Union in,could not be neutralized, as a matter of certainty, throughapplication of conventional remedies; and, in my opinion,the unfair labor practices involved present a sufficientthreat to the requisite atmosphere for a free and uncoercedchoice in a Board-conducted election to render the authori-zation cards as a more reliable expression of employee in-tent. Therefore, I find that by its refusal to bargain with theUnion, Respondent, since March 17, 1976, has violatedSection 8(a)(5) and (1) of the Act, and that a bargainingorder is an appropriate remedy in this proceeding.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in commerceand an industry affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2. The Charging Party is a labor organization within themeaning of Section 2(5) of the Act.3. By coercively interrogating an employee concerningunion activity, and by threatening reprisals because of suchactivity, Respondent has violated Section 8(a)(l) of the Act.4. By discriminatorily discharging William Hart onMarch 16, 1976, Respondent has violated Section 8(a)(3)and (i) of the Act.5. All production and maintenance employees employedat Respondent's Bluffton, Ohio, plant, excluding alltruckdrivers, part-time high school employees, office cleri-cal employees, and professional employees, guards, and su-pervisors as defined in the Act, constitute an appropriateunit for purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.6. Since March 15, 1976, the Union has been the dulydesignated representative of a majority of the employees inthe aforesaid appropriate collective-bargaining unit.7. By refusing to recognize and bargain with the Unionas the exclusive collective-bargaining representative of em-ployees in the above-defined unit, Respondent has, sinceMarch 17, 1976, violated Section 8(a)(5) and (1) of the Act. A TO Z PORTION MEATS, INC.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.To redress the unlawful termination of William Hart, itshall be recommended that Respondent offer him immedi-ate reinstatement to his former position or, if not available,to a substantially equivalent position, without loss of se-niority or other benefits, and make him whole for any lossof pay resulting from the discriminatory action against him,by payment of a sum of money equal to the amount henormally would have earned as wages from the date of hisdischarge to the date of a bona fide offer of reinstatement.Backpay shall be computed on a quarterly basis in the man-ner prescribed in F. W. Woolworth Company, 90 NLRB 289(1950), and shall include interest at 6 percent per annum asprovided in Isis Plumbing & Heating Co., 138 NLRB 716(1962).It shall also be recommended that Respondent recognizeand bargain with the Union, upon request, and embodyany understanding reached into a signed agreement.Finally, as the unfair labor practices, particularly the dis-criminatory discharge of William Hart, constitute unfair la-bor practices which strike at the heart of the Act, a broadcease-and-desist order shall be recommended, precludingRespondent from "in any other manner" interfering with,coercing, or restraining employees in the exercise of theirrights guaranteed by Section 7 of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the proceeding, and pur-suant to Section 10(c) of the Act, I hereby issue the follow-ing recommended:ORDER25The Respondent, A to.Z Portion Meats, Inc., Bluffton,Ohio, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Coercing and restraining employees by interrogatingthem concerning their union activity, or threatening repri-sals because of their union activity.(b) Discouraging membership in a labor organization bydischarging, refusing to reinstate, or in any other mannerdiscriminating against employees because they engage inunion activity.25 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed bySection 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer William Hart immediate reinstatement to hisformer position or, if no longer available, to a substantiallyequivalent position, without loss of seniority or any otherrights and privileges, and make him whole for any loss ofearnings sustained by reason of the discrimination againsthim, in accordance with the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents payroll and all other records necessaryto determine the backpay due under the terms of this Or-der.(c) Upon request, bargain collectively with Amalga-mated Food and Allied Workers, District Union 626,Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, as the exclusive bargaining rep-resentative of the employees in the appropriate collective-bargaining unit and, if an understanding is reached, em-body such understanding in a signed agreement. The ap-propriate collective-bargaining unit is:All production and maintenance employees employedat Respondent's Bluffton, Ohio, plant but excluding alltruckdrivers, part-time high school employees, officeclerical employees, professional employees, guards andsupervisors as defined in the Act.(d) Post at its plant in Bluffton, Ohio, copies of the at-tached notice marked "Appendix."6 Copies of said noticeon forms provided by the Regional Director for Region 8,shall be posted by the Respondent immediately upon re-ceipt thereof, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be, andit hereby is, dismissed as to any alleged violations of the Actnot found herein.26 In the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."